Case 7:20-cv-04651-PMH Document 1-15 Filed 06/17/20 Page 1 of 3




              EXHIBIT “O”
                                     Case 7:20-cv-04651-PMH Document 1-15 Filed 06/17/20 Page 2 of 3


                                                                     Norp Knit - Shipped Goods POs
Buyer             PO NO.               EINV NO.       DATE    QTYS            VALUE            H/O DATE   BL NO            VSL ETD       ETA       PORT OF DISCHARGE
KM                 IN4FY           201929456644   26-Aug-19     4648   $          10,736.88      26-Aug-19 MAEU598342287   1-Sep-19    22-Oct-19    LOS ANGELES, CA
KM                 IN4G0           201929320728   26-Aug-19     9456   $          31,772.16      26-Aug-19 MAEU598342286   1-Sep-19    22-Oct-19    LOS ANGELES, CA
KM       IN4JT/IN4JU/IN4JV/IN4JW   201930400688   30-Sep-19      320   $              644.72     30-Sep-19 AFB0131809      5-Oct-19    15-Nov-19    LOS ANGELES, CA
KM                  IN4JX          201930471237   30-Sep-19       48   $              185.28     30-Sep-19 AFB0131785      5-Oct-19    15-Nov-19    LOS ANGELES, CA
KM          IN4J5/IN4J6/IN4MK      201930546567    7-Oct-19     6352   $          25,804.16       7-Oct-19 AFB0132262      10-Oct-19   25-Nov-19    LOS ANGELES, CA
KM            SE9866/SG9839        201930546933    7-Oct-19     7968   $          32,348.80       7-Oct-19 AFB0132259      10-Oct-19   25-Nov-19    LOS ANGELES, CA
KM              IN4J1/IN4J3        201930567051    7-Oct-19     6260   $          12,644.40       7-Oct-19 AFB0132251      10-Oct-19   25-Nov-19    LOS ANGELES, CA
KM         IN4JM/IN4MG/IN4J4       201930567303    7-Oct-19     6410   $          12,915.80       7-Oct-19 AFB0132263      10-Oct-19   25-Nov-19    LOS ANGELES, CA
KM             IN4JB/IN4ME         201930567493    7-Oct-19     5860   $          21,142.88       7-Oct-19 AFB0132235      10-Oct-19   25-Nov-19    LOS ANGELES, CA
KM             IN4JE/IN4MF         201930568248    7-Oct-19     6160   $          22,586.16       7-Oct-19 AFB0132264      10-Oct-19   25-Nov-19    LOS ANGELES, CA
KM Total                                                       53482    $       170,781.24
SR            SQ2351/SP2353        201930569241    7-Oct-19     8620   $          17,470.64       7-Oct-19 AFB0132210      10-Oct-19   25-Nov-19    LOS ANGELES, CA
SR            SO2352/SR2354        201930569388    7-Oct-19     8910   $          18,018.98       7-Oct-19 AFB0132211      10-Oct-19   25-Nov-19    LOS ANGELES, CA
SR                ST2360           201930569502    7-Oct-19     8540   $          30,812.32       7-Oct-19 AFB0132260      10-Oct-19   25-Nov-19    LOS ANGELES, CA
SR                SR2392           201930569912    7-Oct-19     8340   $          30,579.45       7-Oct-19 AFB0132212      10-Oct-19   25-Nov-19    LOS ANGELES, CA
SR Total                                                       34410    $        96,881.39
Grand Total                                                    87892    $       267,662.63
         Case 7:20-cv-04651-PMH Document 1-15 Filed 06/17/20 Page 3 of 3


                               Norp Knit - Ready to Ship Goods POs
   STYLE        KMART/ SEARS       PO       SHIP DATE     ORDER QTY (PC)   FOB     Total Value
WC20JB7801JR       KMART        IN4MB       30-Dec-19           520        $1.93    $1,003.76
WP20JB7801JR       KMART        IN4MC       30-Dec-19          1,810       $2.05    $3,704.53
WC20JB7802JR       KMART        IN4MG       30-Dec-19          1,330       $1.93    $2,567.30
WP20JB7802JR       KMART        IN4MD       30-Dec-19          1,340       $2.10    $2,807.57
WP20JB1200JR       KMART          IN4JC     23-Dec-19          2,270       $3.61    $8,191.07
WP20JB1200JR       KMART         IN4JD      23-Dec-19           250        $3.61     $902.10
WP20JB1201JR       KMART          IN4JF     23-Dec-19          1,980       $3.67    $7,259.87
WP20JB1201JR       KMART         IN4JG      23-Dec-19           220        $3.67     $806.65
WP20EV5304MI       KMART          IN4J7     23-Dec-19          2,400       $4.25    $10,196.64
WP20EV5303MI       KMART         IN4MJ      30-Dec-19          2,000       $3.86    $7,721.20
                 KMART Total                                  14,120               $45,160.68
SWC20JB7801JR      SEARS        SQ2415      30-Dec-19           580        $1.93    $1,119.57
SWP20JB7801JR      SEARS        SR2411      30-Dec-19          3,000       $2.05    $6,140.10
SWC20JB7802JR      SEARS        SQ2414      30-Dec-19          1,610       $1.93    $3,107.78
SWP20JB7802JR      SEARS        SQ2412      30-Dec-19          2,080       $2.10    $4,358.02
SWP20JB1200JR      SEARS        SP2413      30-Dec-19          1,960       $3.61    $7,072.46
SWP20JB1200JR      SEARS        ST2387      23-Dec-19          1,870       $3.61    $6,747.71
SWP20JB1200JR      SEARS        SS2391      23-Dec-19           210        $3.61     $757.76
SWP20JB1201JR      SEARS        SR2410      30-Dec-19          2,080       $3.67    $7,626.53
SWP20JB1201JR      SEARS        SS2385      23-Dec-19          1,560       $3.67    $5,719.90
SWP20JB1201JR      SEARS        SR2386      23-Dec-19           520        $3.67    $1,906.63
SWP20EV5304MI      SEARS        SG9854      23-Dec-19          1,872       $4.25    $7,953.38
SWP20EV5303MI      SEARS        SN1069      30-Dec-19          1,440       $3.86    $5,559.26
                 SEARS Total                                  18,782               $58,069.11
                 Grand Total                                  32,902               $103,229.79
